Citation Nr: 1454214	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  03-02 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for plantar fasciitis with Achilles heel tendon spurs of the left foot.

2.  Entitlement to an increased (compensable) rating for lichen simplex of the genital area.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2001 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.

In the October 2001 rating action, the RO determined that the Veteran had not submitted new and material evidence to reopen her claim for service connection for plantar fasciitis with Achilles heel tendon spurs of the left foot and denied an increased (compensable rating for the service connected skin disability.  In that same rating action, the RO determined that the Veteran had submitted new and material evidence to reopen her claim for service connection for a right ankle/foot disability.  However, upon reopening the aforementioned claim, the RO denied it on the merits.  In addition, the RO denied the Veteran's claim for an increased (compensable) rating for lichen simplex of the genital area.

In April 2009, the Veteran testified before a now retired Veterans Law Judge via videoconference.  A transcript of the hearing is part of the claims file.

In June 2009 the Board denied entitlement to service connection for a right foot disability; and remanded the lichen simplex claim for further development and for issuance of a statement of the case with respect to the left foot claim.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Veteran, in July 2009, filed a timely substantive appeal with respect to the left foot claim.  

In a statement dated August 10, 2009, the Veteran wrote that "[t]he issue[] is actually with my RIGHT foot and always has been.  Please correct this mistake." (emphasis in original).  

In an August 2012 decision, the Board construed the above statement as a request to reopen the claim of entitlement to service connection for a right ankle/foot disability and remanded the matter to the RO for adjudication.  

In a May 2013 rating decision the RO found there was no new and material evidence to reopen the claim of entitlement to service connection for a right ankle/foot disability.  The Veteran did not submit a notice of disagreement.  

In September 2014, the Veteran testified before the undersigned at a Board hearing at the RO.  A transcript of that hearing is part of the claims file.

At the September 2014 hearing, the Veteran provided testimony with respect to a right ankle/foot disability.  The Board construes her testimony as a request to reopen to the claim.  

Accordingly, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle/foot disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It is referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an increased (compensable) rating for lichen simplex of the genital area is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In an August 2009 statement, and prior to the promulgation of a decision in this appeal, the Veteran withdrew her appeal as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for plantar fasciitis with Achilles heel tendon spurs of the left foot. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to whether new and material evidence has been received to reopen a claim of entitlement to service connection for plantar fasciitis with Achilles heel tendon spurs of the left foot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2014).

As noted, in a written statement dated August 10, 2009, in response to a development letter pertaining to the left foot claim, the Veteran stated that "[t]he issue[] is actually with my RIGHT foot and always has been.  Please correct this mistake." (emphasis in original).  The Board construes her statement as an intent to withdraw the appeal as to whether new and material evidence been received to reopen a claim of entitlement to service connection for plantar fasciitis with Achilles heel tendon spurs of the left foot.  Her hearing testimony confirms her intent to not pursue a claim for service connection for a left foot disability.

By way of history, the Veteran indicated that she was experiencing pain in her left foot and had sought medical treatment.  See e.g., Statement dated July 1999.  The RO sua sponte raised the issue of entitlement to service connection for a left foot disability.  The claim was subsequently denied in a March 2000 rating decision.  The Veteran continued to file the necessary appeals with respect to the issue.  However, her August 2009 statement indicates she longer wishes to continue with the appeal. 

As such, the Veteran has withdrawn this claim and there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The appeal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for plantar fasciitis with Achilles heel tendon spurs of the left foot is dismissed.


REMAND

At the September 2014 Board hearing, the Veteran testified that her lichen simplex of the genital area had worsened.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Her testimony also suggests that there may be additional relevant VA treatment records.  VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b),(c) (West 2002 & Supp. 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment for skin or foot disabilities.

2.  Schedule the Veteran for a VA examination to determine the current severity of her lichen simplex of the genital area.  The claims folder must be made available to the examiner.  

The examiner must also specifically comment on whether there is a relationship between the Veteran's service-connected lichen simplex and her diagnosed seborrheic dermatitis and atopic dermatitis.  If there is no relationship, the examiner should provide reasons for the opinion.

If such skin diseases are separate and distinct, the examiner should distinguish findings pertaining to the service connected disability from those pertaining to the non-service connected disability.  If it is not possible to distinguish the service connected from the non-service connected disability, the examiner should so state.
 
3.  If the benefit remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


